                                          Case 7:12-cv-06421-KMK Document 263-10 Filed 07/02/21 Page 1 of 3
                          1010 Grand Boulevard
                          Kansas City, MO 64106
                          800.545.6101
                                                                                            Account Name                     Top Knot Inc. USA
                                                                                            Account Number                         8
                                                                                            Statement Period                 May 1 - May 31, 2021
                                                                                            Administrator                    Kevin Holmes
          ------ manifest line ---------                                                                                     816.860.7408
                                                                                                                             david.holmes@umb.com
          DTTAFADDTTFTDTFTFDTDDADADAFADFATDDFTAAAFDTTADFAAATDFDTDFADDDTDFFT
          Top Knot Inc. USA
          1275 FAIRHILLS DRIVE
          OSSINING NY 10562




    Beware of fraud attempts. UMB Bank does not change its cash receipt instructions. If you receive any communication
    that indicates a change in payment instructions to UMB, please reach out immediately to your custody administrator
    or relationship manager

    During times of change and volatility, the financial industry can see an increase in fraudulent activity. As fraud
    targeting financial organizations becomes more sophisticated, well-established workflows and systems must be in
    place to defend against these attempts. Visit
    https://blog.umb.com/institutional-banking-guide-preventing-business-email-compromise/ about the latest business email
    compromise schemes and what your organization can do to stay protected.




                    1                                                                                    009161 1/3
.
                                              Case 7:12-cv-06421-KMK Document 263-10 Filed 07/02/21 Page 2 of 3



You are receiving this statement as an account owner or as a trust         Prices: Prices are as of the statement date. For exchange traded              quality of the information, data may be inaccurate or incomplete and
beneficiary who is entitled to receive statements, or as a party who is    securities, the price at which a security is traded. For non-exchange         is subject to change. UMB accepts no responsibility for its accuracy,
authorized to receive statements. Please contact us if you have any        traded securities, the price is an estimate of the value of the asset.        completeness or timely updating. Consequently, all data information
questions regarding your statement, or if you have a change in             Prices are obtained from various sources and may be impacted by               in the Capital Gain / (Loss) section(s) of this statement, should be
address, phone number or other information. We have provided some          the frequency in which such prices are reported; therefore, such              confirmed with your records and your tax advisor.
definitions to assist you in understanding this statement.                 prices are not guaranteed. Prices received from pricing vendors are           No Legal or Tax Advice: We are not providing you any legal or tax
                            Definitions                                    generally based on current market quotes, but when such quotes are            advice. You are advised to seek whatever legal or tax advice you
Acquisitions: Purchase or receipt of assets, including money market        not available the pricing vendors use a variety of techniques to              believe appropriate and to review the account agreement and
funds.                                                                     estimate value. These estimates, particularly for fixed income                applicable fee schedules in connection with the account.
Asset Allocation: A pie chart with percentages that shows the              securities, may not reflect all of the factors that affect the value of the   Changes in Your Situation or Objectives: Contact us if changes
breakdown of the various asset classes in the account.                     security, including liquidity risk. The prices provided are not firm bids     occur in your financial situation or, where permitted, if you wish to
Bond Maturities Schedule (in years): Short - 1 to 3; Intermediate - 3      or offers. Certain securities may reflect “cost basis” where the price        alter investment objectives, impose reasonable restrictions on the
to 7; Long - 7 +                                                           for such security is generally not available from a pricing source.           management of the account assets or modify existing restrictions.
Capital Gain / (Loss): The difference between sale proceeds and            Settlement Date: The date a transaction is finalized.                         Mutual Funds: UMB may receive additional compensation for
cost basis. A gain or loss may be short or long depending on the           Statement of Accruals: Dividends and interest that have accrued but           providing shareholder servicing and administrative services to mutual
holding period (long is greater than one year).                            have not been paid. When the statement date falls between the                 funds, as well as 12b-1 fees from various mutual funds in which UMB
Cash & Equivalents: Cash, money market funds, treasury bills and           record date and a payment date of a dividend, the dividend is                 invests client assets. UMB does not receive compensation with
other short-term investments.                                              reported on the statement of accruals. Interest that has accrued on a         respect to client assets in qualified retirement accounts, including
                                                                           bond from the last date of payment until the statement date is                Individual Retirement Accounts. These services may include
Corporate Actions: Change due to mergers, stock splits or other
                                                                           reported on the statement of accruals.                                        sub-accounting, statement production, client communication,
capital reorganizations.
                                                                           Tax-exempt: Refers to federal tax only. This information is believed to       electronic transmission of orders and automated order-entry. The
Cost Basis: Net cumulative cost of the asset. Often referred to as tax
                                                                           be accurate but may not apply to your particular tax situation. Consult       fees received by UMB range from 0.10% to 1% and are usually
basis or tax cost. The original value of an asset for tax purposes
                                                                           your tax advisor.                                                             calculated as a percentage of the average daily balance of the
(usually the purchase price), adjusted for sales, stock splits and
                                                                           Trade Date: The date at which an agreement was entered to conduct             account assets invested in such funds. These fees are in addition to
purchases, including reinvestment of dividends and capital gains
                                                                           a transaction. Trade date statements have been adjusted for payables          account fees and are not reflected on account statements.
distributions. Tax lots for a security may be obtained from the account
administrator or online.                                                   and receivables.
Dispositions: Sale, maturity, or delivery of assets.                       Transaction Schedule: Report of transactions made during the
                                                                           statement period.
Estimated Annual Income (“EAI”): The gross income an asset is
projected to earn annually, expressed in dollars – as of the date of the   Unrealized Gain / (Loss): A gain or loss that has not become actual;
statement.                                                                 a realized gain or loss occurs when the asset is sold.
Estimated Yield (“EY”): When available, the EAI of the security            Yield - Equities: EAI divided by market value.
divided by its market value. Note: EAI and EY are estimates; actual        Yield - Fixed Income: Yield to maturity.
income and yield may be lower or higher. Estimates may also include                                    Disclosures
return of principal or capital gains, which would render them              Duty to Make Timely Objections: Please carefully examine this
overstated. EY reflects only the income generated by an investment;        statement. Notify us in writing within 30 calendar days of mailing if you
not changes in its price. These figures are based on mathematical          have any questions or objections, and report any errors to us. If you
calculations of available data. They have been obtained from               do not object, this statement shall be conclusive. In such case, UMB
information providers believed to be reliable, but no assurance can be     Financial Corporation, its affiliates, subsidiaries, officers and
made as to accuracy. Since interest and dividend rates are subject to      employees shall be forever released and discharged from any liability
change at any time, and may be affected by current and future              with respect to any claim arising out of any action or omission
economic, political and business conditions, they should not be relied     reflected on this statement. Where UMB serves as trustee, this
upon for making investment, trading or tax decisions.                      statement provides sufficient information so that the trust beneficiary
Historical Value: A bar graph depicting the value of the account over      or representative will know of a potential claim against UMB as
a period of time.                                                          trustee or should have inquired into its existence. The trust beneficiary
Market Appreciation / Depreciation: Change in market                       or representative is notified that the time allowed for commencing a
value from the end of the previous period to the end of the current        proceeding against UMB as trustee is one year after the date the trust
period.                                                                    beneficiary or representative was mailed this statement, unless
Market Overview: A summary of the activity that has occurred in the        applicable law provides otherwise.
account during the current period and year-to-date.                        Capital Gain / (Loss) Sections: The information contained in this
Market Value: An approximation of the total worth of an asset,             section(s) includes a gain or a loss summary of your account and is
obtained by multiplying the unit price by the number of shares/units as    not a solicitation or a recommendation to buy or sell. It may however,
of the statement date. The market value of a security, including those     be helpful for investment and tax planning strategies. It should not be
priced at par value, may differ from its purchase price and may not        relied upon for filing your tax return as it may not include all taxable
closely reflect the value at which the security may be sold or             transactions. UMB has provided cost basis information wherever
purchased based on various market factors.                                 possible for most securities. This data may have been provided by
                                                                           other third parties. Although efforts have been made to assure the


                                                                                 ALGPBPHMHIBMGK
                                                                                 APHMOGNOOBFCPK
                                                                                 AELCCHJGPADMJK
                                                                                 DDLLDDLLLLDLLL
Case 7:12-cv-06421-KMK Document 263-10 Filed 07/02/21 Page 3 of 3
